DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an amendment filed on 10/27/2020.
Claims 1, 5 and 8 have been amended and claim 10 has been cancelled.
Applicant’s arguments/amendments with respect to pending claims 1-3, 5-8 and 11-20 have been carefully considered but they are not persuasive; hence the claims remain rejected under the prior art of record. Examiner respectfully points out that this action is made final (see MPEP 706.07a).
Claims Interpretation
	The claims have been amended to recite a plurality of images and an expected order (or sequence) for those images. For the purpose of this office action, the plurality of images is interpreted under BRI to mean one image. Hence, the expected order (or sequence) is also one (always correct). This interpretation is also in accordance with the claims. See for example, claim 2: The computer-implemented method of claim 1, wherein the media is at least one image.
Response to Arguments
Applicant’s arguments with respect to pending claims 1-3, 5-8 and 11-20 have been carefully examined but they are not persuasive or are rendered moot.
Regarding independent claims 1, 12 and 20, Applicant essentially argues that Kansal cannot be combined with Lowery in the manner disclosed in the office action (p. 8 last para – p. 9 1st para).

Kansal (par. 24, Fig. 1) discloses that a location keyword/description of the image “provides an indication to the user” of what the requested image refers to. Thus, Kansal implies, but does not expressly state, that the location keyword/description of the image is transmitted to the user with the request (challenge) for the image. However, Lowry discloses that during the authentication process, a registered image including an object is presented to the user as an authentication challenge and the user is required to respond to the challenge with the correct description associated with the pictured object (Lowry: par. 15-19, Fig. 1). In the context of Kansal, where a user is requested (challenged) to capture and transmit particular images, the image captured by the user (of Kansal) is the response to the challenge and the description of the object (to be captured in the image) is the authentication challenge, as Kansal implies (above). See office action for additional details.
The remaining arguments are directed at the amended features and are rendered moot in view of the claims interpretation.

Claim Rejections - 35 USC § 112
Claims 1-3, 5-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

wherein validating the media received from the user against the location-based security challenge comprises comparing the media received from the user against the reference media (4th limitation), and
wherein validating the media received from the user against the location-based security challenge comprises comparing the sequence of the plurality of images of the media against the expected order (last limitation).
Thus, the claim recites two different steps of validating the media and is unclear whether both steps or just one of the steps (in alternative) are perform to validate the media.
Claims 2-3, 5-8 and 11 are rejected as depending on claim 1. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 5, 7, 11-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kansal et al. US 2008/0226130 A1 (hereinafter Kansal) in view of Lowry US 2013/0036461 A1 (hereinafter Lowry).
Regarding claim 1, Kansal substantially discloses:
A computer-implemented method for location validation for authentication, the method comprising (method/system/program product for location verification to be used challenged) to capture and to send (from the user (device) to a server) an “image of the current location to verify the location of the user”, where a location keyword/description of the image “provides an indication to the user” of what the requested image refers to (e.g. “a certain room 10 in some building”, as there may be multiple rooms in the same building, see Fig. 1)  (Kansal: par. 15, 24, 29); and the captured image is compared with previously stored (reference) image(s) of the current location, to verify the location (Kansal: e.g. par. 26, 27, 29, Fig. 1, 2)):
receiving, by a processing device from a user, a reference media for use in a location-based security challenge and a text description of an object depicted in the media, wherein the reference media comprises a plurality of images in an expected order (The previously stored “image of the place obtained from a computing device 102 at the server [processing device] 104 may already have location information” input by a user or by the location module [of the user device]; “the previously stored images are tagged with location information”; in addition, the user associates the image with “reference [location] keywords to identify places” (Kansal: par. 28, 59-60, Fig. 1). “The location keyword may be used as either a detailed description of image or as a quick reference to a previously visited place” (Kansal: par. 24));
presenting, by the processing device, the location-based security challenge to the user (The method allows “to verify the location of a user by requesting the user to provide an image of the current place” (Kansal: par. 15, 29)).
Kansal (par. 24, Fig. 1) discloses that a location keyword/description of the image “provides an indication to the user” of what the requested image refers to. Thus, Kansal challenge) for the image. However, Lowry discloses that (similar to Kansal) the authentication process of a user uses at least a previously stored (registered) image that depicts at least an object, and an associated description of the object (corresponds to the location keyword(s) of Kansal) provided by the user (Lowry: par. 20-21). During the authentication process, a registered image including and object is presented to the user as an authentication challenge and the user is required to respond to the challenge with the correct description associated with the pictured object (Lowry: par. 15-19, Fig. 1). In the context of Kansal, where a user is requested (challenged) to capture and transmit particular images, the image captured by the user (of Kansal) is the response to the challenge and the description of the object (to be captured in the image) is the authentication challenge, as Kansal implies (above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kansal and Lowry at least to include the description of the requested object in the request to the user for a captured image. One would have done so, at least because user provided (cryptic) description of pictured objects increase the security of the user authentication (Lawry: par. 40-42). Hereinafter, in citations to Lowry, the images including objects are captured by the user, and the description of the pictured object is presented by the computing device (or server) as authentication challenges. Accordingly, Kansal in view of Lowry discloses:
 wherein the location-based security challenge includes the text description of the object (as outlined above);
responsive to presenting the location-based security challenge to the user, receiving, by the processing device, media from the user, wherein the media comprises a plurality of images in a sequence (Kansal: e.g. par. 27; the captured image is transmitted to the server (processing device). Lawry: par. 17, Fig. 1; receive second input (captured image));
validating, by the processing device, the media received from the user against the location-based security challenge to determine whether the user is located at an authorized location, wherein validating the media received from the user against the location-based security challenge comprises comparing the media received from the user against the reference media (Kansal: e.g. par. 22, 26; comparing/matching newly acquired/captured image with previously stored reference images. Lowry: par. 18, Fig. 1; comparing second input (captured image) with authentication data (stored/reference image)); and
responsive to determining that the user is located at an authorized location, authenticating, by the processing device, the user to grant access for the user to a resource (Kansal: par. 29; verifying user location before providing access to services. Lowry: par.18-19; granting user access),
wherein validating the media received from the user against the location-based security challenge comprises comparing the sequence of the plurality of images of the media against the expected order (The expected order of one and sequence of one, per claims interpretation above)
The aforementioned covers all the limitations of claim 1.

claims 12 and 20, they correspond to a subset of the features of claim 1, and claims 12 and 20 do not disclose beyond the features of claim 1. Therefore, claims 12 and 20 are rejected under 35 U.S.C 103, as being unpatentable over Kansal in view of Lowry for the same reasons outlined for the rejection of claim 1.

Regarding claims 2, 5, 7, 11, 13, 15-16 and 18, the rejection of claims 1 and 12 under 35 U.S.C 103 is incorporated herein. In addition, Kansal in view of Lowry discloses:
(2 and 13) The media is at least one image (The captured image of Kansal, outlined for the rejection of claim 1).
(5 and 16) It is determined that the user is located at an authorized location when a similarity between the media received from the user and the stored media previously provided by the user is greater than a first threshold (Kansal: e.g. par. 15, 29, 55, 68; “the location is determined based on the location information of the matched previously stored image”; Comparing images may result in “satisfying the threshold value required for the comparable [image] format to be considered a match”).
(7 and 18) It is determined that the user is not located at an authorized location when a similarity between the media received from the user and the stored media previously provided by the user is less than a first threshold (Kansal: e.g. par. 15, 29, 55, 68; “the location is determined based on the location information of the matched previously stored image”; Comparing images may [or may not] result in “satisfying the threshold value required for the comparable [image] format to be considered a match”).
 (11) The location-based security challenge is presented to the user responsive to the user requesting access to a restricted resource (Lowry: e.g. par. 15, Fig. 1; request to access a computing device).
(15) Claim 15 corresponds to a feature of claim 1 (comparing newly captured image with the reference image) and is rejected as outlined for the rejection of claim 1.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kansal in view of Lowry and further in view of Kuo et al. US 2012/0192252 A1 (hereinafter Kuo).
Regarding claims 3 and 14, the rejection of claims 1 and 12 under 35 U.S.C 103 is incorporated herein. Kansal as modified above does not disclose, but Kuo discloses wherein the media is at least one video (Kuo: e.g. par. 61; “a challenge 701 to UE 101 to provide one or more hard-to-guess information sets, such as…video”). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kansal as modified above with Kuo, at least to use videos in addition to images as media returned to a challenge. One would have done so at least to increase the security of the authentication process by making the response to the challenge “more hard-to-guess” (Kuo above). Accordingly, Kansal in view of Lowry and Kuo discloses the limitations of claims 3 and 14.

Claims 6, 8, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kansal in view of Lowry and further in view of Kimura et al. US 2016/0248784 A1 (hereinafter Kimura). 
claims 6, 8, 17 and 19, the rejection of claims 1 and 12 under 35 U.S.C 103 is incorporated herein. Kansal in view of Lowry does not expressly disclose a first threshold and a second threshold used in combination as recited by the above claims. However, Kimura (par. 132-133, 136, 163-165, 168) discloses an image comparison process “determines whether the maximum value of the above-calculated plurality of correlation values lies between a first threshold serving as a criterion for similarity [the threshold of Kansal, outlined for the rejection of claims 5, 7] and a second threshold serving as a criterion for match. If the maximum value lies between the above-described thresholds, the comparing unit 223 determines that the local region in the reference image region and the read image region as the authentication target are similar. Further, the comparing unit 223 determines that the local region in the reference image region and the read image region match if the above-described maximum value of the correlation values is equal to or greater than the second threshold, and determines that the local region in the reference image region and the read image region are dissimilar in any other case (that is, a case in which the maximum value of the correlation values falls below the first threshold)”. However, a match (equal or above the second threshold) is considered a failure, and both the correlation values below the first threshold or those equal or greater than the second threshold result in an authentication failure. The aforementioned correspond to the features recited by claims 6, 8 and 17, 19. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kansal modified with Kimura, at least to perform image analysis using the first and second thresholds taught by Kimura. One would have done so, at least to prevent attacks by “a malicious third 
(6 and 17) It is determined that the user is located at an authorized location when a similarity between the media received from the user and the stored media previously provided by the user is greater than a first threshold and less than a second threshold (Kansal: e.g. par. 15, 29, 55. Kimura: par. 133, 165; and as outlined above).
(8 and 19) It is determined that the user is not located at an authorized location when a similarity between the media received from the user and the stored media previously provided by the user is less than a first threshold or greater than a second threshold (Kansal: e.g. par. 15, 29, 55. Kimura: par. 136, 165,168; and as outlined above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        1-29-2021